Case 19-00135-mdc   Doc 1-9    Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit I Page 1 of 6


                                  Exhibit “I”
Case 19-00135-mdc   Doc 1-9    Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit I Page 2 of 6
Case 19-00135-mdc   Doc 1-9    Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit I Page 3 of 6
Case 19-00135-mdc   Doc 1-9    Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit I Page 4 of 6
Case 19-00135-mdc   Doc 1-9    Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit I Page 5 of 6
Case 19-00135-mdc   Doc 1-9    Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit I Page 6 of 6
